Citation Nr: 1035401	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-35 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL) for accrued purposes.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to March 
1989.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from June 2004 and June 2007 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
Notices of disagreement were received in January 2005 and May 
2008, statements of the case were issued in September 2005 and 
September 2008, and substantive appeals were received in October 
2005 and November 2008.   

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not have chronic lymphocytic leukemia.


CONCLUSION OF LAW

Chronic lymphocytic leukemia was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In July 2006 the RO sent the appellant a letter advising her of 
an April 2006 decision of the U.S. District Court for the 
Northern District of California in Nehmer v. Department of 
Veterans Affairs, No. C-86-6160 (TEH) which held that the 
provisions of the Nehmer class action suit applied to disability 
or death claims based on chronic lymphocytic leukemia, thus 
entitling those who met the eligibility requirements to claim 
retroactive benefits.  The eligibility requirements included the 
following: (1) The Veteran had a diagnosis of CLL; (2) the 
Veteran had service on 


the Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and (3) a claim that was filed 
or denied for disability or death benefits due to CLL between 
September 25, 1985, and October 16, 2003.

The RO did not provide VCAA notice in regards to the issue of 
entitlement to service connection for chronic lymphocytic 
leukemia until March 2009, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The appellant has not 
alleged any prejudice as a result of the untimely notification, 
nor has any been shown.  

The March 2009 notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

Accrued benefits

Accrued benefits are defined as "periodic monetary benefits to 
which a payee was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at the date of 
death and due and unpaid for a period not to exceed two years."  
See 38 U.S.C.A. § 5121; 38 C.F.R. 3.1000(a).  Accrued benefits 
may be paid upon the death of a Veteran to his or her spouse.  38 
C.F.R. § 3.1000(a)(1)(i). The entitlement of the accrued benefits 
claimant is derived from the Veteran's entitlement, and the 
accrued benefits claimant cannot be entitled to a greater benefit 
than the Veteran would have received had he lived.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

The Board notes that the statute was amended in January 2003 to 
eliminate the two-year restriction on the payment of accrued 
benefits.  The revision to the statute, however, applies only to 
deaths occurring on or after the date of enactment, which was 
December 16, 2003.  See the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003). Because 
the Veteran's death occurred in January 2004, the appellant's 
claim must be considered under the version of 38 U.S.C.A. § 
5121(a) currently in effect, which eliminates the two-year 
restriction on the payment of accrued benefits.



Applications for accrued benefits must be filed within one year 
after the date of death. 38 C.F.R. § 3.1000 (c).  A claim for 
death pension, compensation, or dependency and indemnity 
compensation (DIC) by a surviving spouse is deemed to include a 
claim for any accrued benefits.  38 C.F.R. § 3.152(b).

At the outset, the record does not appear to show that the 
Veteran had a claim pending at the time of his death.  In Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that, for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the time 
of his death for such benefits or else be entitled to them under 
an existing rating or decision."  The Federal Circuit noted that 
this conclusion comported with the decision in Zevalkink v. 
Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her own 
application.  Id. at 1300.

In the June 2007 rating decision, the RO noted that a claim had 
not been filed by the Veteran during his lifetime.  The RO also 
referenced the Nehmer chain of judicial decisions which are 
hereinafter discussed.  

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, it is provided that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent or 
more at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include all chronic B-cell leukemias (including, 
but not limited to, hairy-cell leukemia and CLL). 38 C.F.R. § 
3.309(e).

Pertinent to the question of entitlement to service connection 
for CLL for the purpose of entitlement to retroactive accrued 
benefits is the history regarding effective dates pertaining to 
diseases recognized as entitled to service connection presumptive 
to herbicide exposure, including CLL.  Following a 2002 decision 
of the United States Court of Appeals for the Ninth Circuit 
(Ninth Circuit), VA established regulations pertaining to 
effective dates for service connection for disease based on 
herbicide exposure.  Nehmer v. United States Veterans 
Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  
Effective date rules for awards under the Nehmer Court Orders, to 
include claims for DIC benefits, have been promulgated at 38 
C.F.R. § 3.816.  See id.; see also Nehmer v. United States 
Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 
2d 1175 (N.D. Cal. 1999) (Nehmer II); and the class action Order 
in Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH 
(N.D. Cal. Dec. 12, 2000).

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is defined 
to include a surviving spouse, child, or parent of a deceased 
Vietnam Veteran who died from a covered herbicide disease.  CLL 
was added to the list of covered herbicide diseases in October 
2003, and an April 2006 decision of the United States Court for 
the Northern District of California held that the provisions of 
the Nehmer class action suit also applied to disability or death 
claims based on CLL, thus entitling those who met the eligibility 
requirements to claim retroactive benefits.  See 68 Fed. Reg. 
59540-59542 (October 16, 2003); see also Nehmer v. United States 
Veterans Admin., No. CV-86-6160 (TEH).

As noted in above, eligibility requirements for retroactive 
benefits based on chronic lymphocytic leukemia include the 
following: (1) The Veteran had a diagnosis of CLL; (2) the 
Veteran had service on the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and (3) 
a claim that was filed or denied for disability or death benefits 
due to CLL between September 25, 1985, and October 16, 2003.

In this case, a thorough review of the claims file fails to 
reflect that the Veteran was ever diagnosed with CLL (either in 
service or after he was discharged).    

Moreover, regarding the Veteran's alleged service in the Republic 
of Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, VA has determined that in the absence of 
having set foot in Vietnam, service in the waters offshore does 
not constitute "service in the Republic of Vietnam."  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).

In a May 2009 memorandum, the RO documented its efforts to 
determine whether the Veteran set foot in Vietnam or was 
otherwise exposed to herbicides.  In March 2004, it sent a 
request for Republic of Vietnam service and herbicide exposure 
verification from the National Personnel Records Center (NPRC) to 
determine if the Veteran had in-country service in the Republic 
of Vietnam.  In May 2004, the RO received a response.  The NPRC 
determined that there was no evidence that the Veteran had in-
country service or that he was exposed to herbicides.  In 
December 2006, the RO notified the appellant regarding the Court 
of Appeals for Veterans Claims (Court) stay as a result of Haas 
v. Nicholson, involving claims for service connection for 
Veterans who had no evidence of in-country service in the 
Republic of Vietnam.  In January 2007, the RO sent the appellant 
a duty to assist letter in which it requested evidence of the 
Veteran's in-land service in the Republic of Vietnam.  Following 
the adjudication of the Haas case, the RO sent the appellant a 
March 2009 correspondence in accordance with Haas v. Nicholson 
and Hupp v. Nicholson, in which it requested that the appellant 
specifically tell the RO how the Veteran was exposed to Agent 
Orange.  No additional information was received.  

The Board finds no evidence that the Veteran was ever diagnosed 
with CLL and no evidence that the Veteran served in the Republic 
of Vietnam.  As such, the preponderance of the evidence weighs 
against the claim.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for chronic lymphocytic leukemia for accrued 
purposes must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to service connection for chronic lymphocytic 
leukemia for accrued benefit purposes is not warranted.  To this 
extent, the appeal is denied.


REMAND

With regards to the appellant's claim for entitlement to service 
connection for the cause of the Veteran's death, the Board notes 
that the Veteran was not service connected for any disability at 
the time of his death.

However, in the appellant's January 2005 notice of disagreement, 
she asserted that the Veteran participated in Nuclear Test 
Operations covered under 38 C.F.R. 
§ 3.309; and that the Veteran's death causing disability should 
have been presumptively service connected.  Moreover, in June 
2010 written argument, the appellant's representative appears to 
contend that the Veteran was exposed to radiation aboard nuclear-
powered or armed vessels during his Navy service and that such 
exposure led to the cancer which caused his death.  It does not 
appear that the RO has addressed the question of radiation 
exposure. 

The Board finds that the RO needs to further develop the claim 
with consideration of 38 C.F.R. §§ 3.309 and 3.311, and address 
the possibility of the Veteran having been exposed to radiation 
during service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should all appropriate steps to 
consider and apply the provisions of 38 
C.F.R. §§ 3.309(d) and 3.311, to include 
all required development, and expressly 
adjudicate the appellant's contention that 
the Veteran was exposed to radiation 
during service, to include during Nuclear 
Test Operations and that his death was 
causally related to such exposure.  

2.  If the cause of death claim remains 
denied, then the RO should furnish the 
appellant and her representative with a 
supplemental statement of the case, and 
afford an opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


